Exhibit 10.1 SEPARATION AGREEMENT AND GENERAL RELEASE This Separation Agreement and General Release (“Agreement”) is made and entered into by and between Jeffrey R. Cooper (the “Executive”) and Career Education Corporation, a Delaware corporation (the “Company”). 1.Separation and Effective Dates:The Executive’s employment with the Company and, to the extent applicable, with its direct and indirect subsidiaries, affiliates, companies, divisions, units, schools, and affiliated schools (the “Company Affiliates”), terminates effective September 30, 2016(the “Separation Date”).The Executive understands and agrees that from and after the Separation Date, he is no longer authorized to incur any expenses, obligations or liabilities on behalf of the Company or the Company Affiliates.This Agreement shall not become effective or enforceable until all parties have signed an original of this Agreement and the revocation period referenced in Paragraph 19 has expired. 2.No Claims:The Executive represents and agrees that he has not filed any notices, claims, complaints, charges, or lawsuits of any kind whatsoever against the Releasees (as defined in Paragraph 11) with any court, any governmental agency, any regulatory body or any other third party with respect to any matter related to the Company, a Company Affiliate or a Releasee, or arising out of his employment with and/or separation from the Company. 3.Payment of Moneys Owed:The Executive and the Company acknowledge that the Company has paid, or will pay no later than October 15, 2016, all remuneration owed to the Executive as a result of his employment with and separation from the Company, related to (a) his salary through the Separation Date, (b) all accrued (but unused) vacation pay for 2016 through the Separation Date, and (c) all business expenses, if any, incurred by him through the Separation Date as a result of his employment with the Company, provided that such expenses are authorized under and consistent with the expense reimbursement policies of the Company.Except as specifically provided for in this Paragraph 3 and in Paragraphs 6 and 9, the Executive shall not be entitled to receive any compensation or benefits of employment from the Company or any Company Affiliate following the Separation Date. 4.Non-Admission of Liability and Acknowledgement of Compliance:This Agreement and the fact that it was offered are not and shall not in any way be construed as admissions by the Company that it violated any federal, state or local law, statute or regulation, or that it acted wrongfully with respect to the Executive or to any other person or entity in any manner.The Company specifically disclaims any liability to or wrongful acts against the Executive or any other person or entity. Further, the Executive acknowledges and agrees that it is the policy of the Company to comply with all applicable federal, state and local laws and regulations.The Executive affirms that he has reported all compliance issues and violations of federal, state and local laws or regulations or Company policy of which he had knowledge during the term of his employment, if any.The Executive represents and acknowledges that he has no further or additional knowledge or information regarding compliance issues or possible violations of federal, state or local laws or regulations or Company policy other than what the Executive has previously raised, if any. 1 Exhibit 10.1 5.Non-Admissibility:Neither this Agreement nor anything in this Agreement shall be construed to be or shall be admissible in any proceeding as evidence of or an admission by the Company or the Executive of any violation of any state, federal or local laws or regulations or any rules, regulations, criteria or standards of any regulatory body.This Agreement may be introduced, however, in any proceeding to enforce the Agreement. 6.Consideration:In exchange for the promises and agreements made by the Executive contained in this Agreement and in addition to the benefits provided there under, the Company will: (a) Within twenty (20) business days following the date this Agreement may no longer be revoked by the Executive as described in Paragraph 19 of this Agreement (and provided that this Agreement has not been revoked), pay to the Executive a lump-sum severance payment in the amount of $427,000, less all applicable taxes and other withholdings, which amount is the sum of (i) the Executive’s annual base salary ($305,000), plus (ii) the Executive’s target value of his annual incentive under the Company’s 2016 Annual Incentive Program (40%, or $122,000), to be paid in accordance with the terms of the Company’s Executive Severance Plan; (b) If the Executive is currently a participant in the Company health and/or dental insurance plan(s) and the Executive timely elects to continue insurance coverage under federal COBRA law, the Company will partially subsidize such COBRA coverage such that the Executive will only pay the same cost that similarly situated active employees of the Company pay for such insurance coverage for the following months:October 1, 2016 through September 30, 2017; (c) For a period not to exceed one (1) year after the Separation Date, provide the Executive with outplacement services by an organization selected by the Company, in its sole discretion; and (d)Waive any non-compete covenant contained in any long term incentive award or other agreement with the Executive.
